23 F.3d 746
Henry D. Sedgwick STERN and Walter B. Slocombe, PersonalRepresentatives of the Estate of Philip M. Stern,Plaintiffs-Appellants,v.GENERAL ELECTRIC COMPANY, John F. Welch, Jr., Lawrence A.Bossidy, Edward E. Hood, Jr., Richard T. Baker, James G.Boswell II, Silas C. Cathcart, Charles D. Dickey, Jr.,Lawrence E. Fouraker, Henry H. Henley, Henry L. Hillman,Robert E. Mercer, Gertrude G. Michelson, Barbara ScottPreiskel, Lewis T. Preston, Frank H. T. Rhodes, Andrew C.Siegler and Walter B. Wriston, Defendants-Appellees.
No. 1471, Docket 93-9281.
United States Court of Appeals,Second Circuit.
Argued April 27, 1994.Decided May 16, 1994.

Appeal from two orders and a judgment of the United States District Court for the Southern District of New York (Mary Johnson Lowe, Judge), denying plaintiffs' motion to amend the amended complaint and granting the defendants' motion for summary judgment.  The orders and judgment are affirmed for substantially the reasons stated below.
Whitney North Seymour, Jr., New York City (Craig A. Landy, Peter James Clines, Brown & Seymour, New York City, of counsel) for plaintiffs-appellants.
Thomas P. Ogden, New York City (Wendy L. Trugman, Davis Polk & Wardwell, New York City, E. Scott Gilbert, Counsel, Gen. Elec. Co., Fairfield, CT, of counsel) for defendants-appellees.
Before:  VAN GRAAFEILAND and WINTER, Circuit Judges, and MISHLER, District Judge.*
PER CURIAM:


1
We affirm for substantially the reasons stated by the district court.  See Stern v. General Elec. Co., 837 F.Supp. 72 (S.D.N.Y.1993);  Stern v. General Elec. Co., 1992 WL 138339 (S.D.N.Y. June 2, 1992).



*
 The Honorable Jacob Mishler, United States District Judge for the Eastern District of New York, sitting by designation